Title: To James Madison from Tench Coxe, 9 September 1789
From: Coxe, Tench
To: Madison, James


Dear Sir
Philada. septemr. 9th. 1789
From the manner in which you have been pleased to communicate with me both verbally & otherwise I have been led to write to you without reserve and with less ceremony perhaps than could be justified but that I generally had in view the public good. I trusted you would believe that such was my end, and therefore hesitated not to trouble you. On no occasion perhaps has such an apology been more necessary than on the present, as it is a case of infinite delicacy and importance.
I have been made extremely unhappy, Sir, by the debates of last week on the subject of Congressional residence. You will do me the justice to say that I have never pressed that matter upon you. I believe I have not even mention’d it. I have sometimes blamed myself for too scrupulous a delicacy with you about it, for the subject is of very great importance. Tis not however the loss of the temporary seat to Philada, nor the permanent seat to Delaware, nor the fixture of it, if it shall so issue, on the Susquehannah that could interest me in the degree I now feel myself affected. My anxiety and Apprehensions arise from an appearance of dissention and loss of confidence among the best and ablest friends of our Constitution. I have received partial, that is limited information from gentlemen of the middle and of the Southern states, that has created some fears; but I confess my dear Sir I read with considerable alarm a statement of one of your Speeches in which you first observe upon the deportment of Congress to the day on which you were speaking, and then upon the measures of that day and upon the qualities or characters of some of the members as those measures on that day had discovered them. From these and other circumstances I too plainly see, that some things seriously to be regretted, and most probably very much to be censured have taken place. I fear too that a phalanx, that has been forming for two years by the states east of Jersey, has manifested itself in such a way as to make us tremble upon all great Subjects—the seat of government—the judicial officers—the Treasury and other great departments may be affected in the first appointments & those appointments maintained by such extensive & powerful Combinations. This unconstitutional power will be held as it is obtained. The middle & Southern states will murmur—but may not be able to obtain redress. They will become impatient and the Union itself may be in danger. Perhaps my apprehensions are too quick & strong. At present however they do not appear so to me. But the proceedings have another effect almost as much to be deplored. The Divisions of our friends revive the expiring hopes of the opposition. What use will be made of it I cannot say, but if their troops will rally their officers are encouraged to think of it. Such wide dissentions, such strong censures and such appearances of absolute breaches before the Government is organized would animate a less anxious enemy to every exertion. I wish not to make improper Enquiries, but, Sir, when I consider your Attachment to the Union, and, permit me to say, when I remember my long continued & fixed opinions of your heart & head I feel most sensibly the language of the Speech refered to. I dread the unknown causes of such high disapprobation. You will relieve me exceedingly by such communications on this Subject as you shall see fit to make & they shall be as confidential as you may desire. It may be of service should any thing grow out of the matter in this quarter that may affect the Constitution. It may be of service too perhaps as it may afford me an opty without disclosing any thing to lend my little aid to restore that confidence, which is indispensible among the friends of the Constitution.
Since my Journey to Annapolis, where I hazarded a vote unsupported, and unauthorized by my powers, I have deemed capital Alterations in our general government indispensibly necessary. I have thought success to the plan of the last Convention or ruin the Alternatives before us. The first thing I ever committed to paper was the little enquiry into our Commerce, wch. was printed at the meeting of the Convention. Occupied by a profession that is very disagreeable to me and unused to any kind of composition—especially upon subjects of so much Moment you may judge of my anxiety upon the subject of the Constitution when I assure you that I got thro near thirty lengthy publications before the expiration of a year from its formation. My profession was too often postponed—and I am now suffering very seriously for it—and my health was nearly sacrificed by the sedentary habits I was led into. I mention these things, Sir, to evince my anxiety on this great Subject deeming it the best apology I can make for the preceding part of this letter. Believe me, Sir, with the most respectful affection and esteem—yr. most obedient Servant & friend
Tench Coxe
